 


 HR 2775 ENR: Continuing Appropriations Act, 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2775 
 
AN ACT 
Making continuing appropriations for the fiscal year ending September 30, 2014, and for other purposes. 
 
 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2014, and for other purposes, namely: 
AContinuing Appropriations Act, 2014 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2013 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2013, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013 (division A of Public Law 113–6), except section 735. 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013 (division B of Public Law 113–6). 
(3)The Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6). 
(4)The Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6). 
(5)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 (division E of Public Law 113–6). 
(6)The Full-Year Continuing Appropriations Act, 2013 (division F of Public Law 113–6). 
(b)The rate for operations provided by subsection (a) for each account shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to— 
(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and 
(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by— 
(A)sections 140(b) or 141(b) of the Continuing Appropriations Resolution, 2013 (Public Law 112–175); or 
(B)the Disaster Relief Appropriations Act, 2013 (Public Law 113–2). 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2013 or prior years; (2) the increase in production rates above those sustained with fiscal year 2013 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2013. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2013. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) January 15, 2014. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2014 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2013, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2013 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2013, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
114. 
(a)Each amount incorporated by reference in this joint resolution that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)Of the amounts made available by section 101 for Social Security Administration, Limitation on Administrative Expenses for the cost associated with continuing disability reviews under titles II and XVI of the Social Security Act and for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $469,639,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act. 
(c)Section 5 of Public Law 113–6 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism. 
115. 
(a)Employees furloughed as a result of any lapse in appropriations which begins on or about October 1, 2013, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends. 
(b)For purposes of this section, employee means: 
(1)a federal employee; 
(2)an employee of the District of Columbia Courts; 
(3)an employee of the Public Defender Service for the District of Columbia; or 
(4)a District of Columbia Government employee. 
(c)All obligations incurred in anticipation of the appropriations made and authority granted by this joint resolution for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this joint resolution. 
116. 
(a)If a State (or another Federal grantee) used State funds (or the grantee’s non-Federal funds) to continue carrying out a Federal program or furloughed State employees (or the grantee’s employees) whose compensation is advanced or reimbursed in whole or in part by the Federal Government— 
(1)such furloughed employees shall be compensated at their standard rate of compensation for such period; 
(2)the State (or such other grantee) shall be reimbursed for expenses that would have been paid by the Federal Government during such period had appropriations been available, including the cost of compensating such furloughed employees, together with interest thereon calculated under section 6503(d) of title 31, United States Code; and 
(3)the State (or such other grantee) may use funds available to the State (or the grantee) under such Federal program to reimburse such State (or the grantee), together with interest thereon calculated under section 6503(d) of title 31, United States Code. 
(b)For purposes of this section, the term State and the term grantee shall have the meaning as such term is defined under the applicable Federal program under subsection (a). In addition, to continue carrying out a Federal program means the continued performance by a State or other Federal grantee, during the period of a lapse in appropriations, of a Federal program that the State or such other grantee had been carrying out prior to the period of the lapse in appropriations. 
(c)The authority under this section applies with respect to any period in fiscal year 2014 (not limited to periods beginning or ending after the date of the enactment of this joint resolution) during which there occurs a lapse in appropriations with respect to any department or agency of the Federal Government which, but for such lapse in appropriations, would have paid, or made reimbursement relating to, any of the expenses referred to in this section with respect to the program involved. Payments and reimbursements under this authority shall be made only to the extent and in amounts provided in advance in appropriations Acts. 
117.Expenditures made pursuant to the Pay Our Military Act (Public Law 113–39) shall be charged to the applicable appropriation, fund, or authorization provided in this joint resolution. 
118.For the purposes of this joint resolution, the time covered by this joint resolution shall be considered to have begun on October 1, 2013. 
119.Section 3003 of division G of Public Law 113–6 shall be applied to funds appropriated by this joint resolution by substituting fiscal year 2014 for fiscal year 2013 each place it appears. 
120.Section 408 of the Food for Peace Act (7 U.S.C. 1736b) shall be applied by substituting the date specified in section 106(3) of this joint resolution for December 31, 2012. 
121.Amounts made available under section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System and the Geostationary Operational Environmental Satellite system. 
122.The authority provided by sections 1205 and 1206 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) shall continue in effect, notwithstanding subsection (h) of section 1206, through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2014 for military activities of the Department of Defense. 
123.Section 3(a)(6) of Public Law 100–676 is amended by striking both occurrences of $775,000,000 and inserting in lieu thereof, $2,918,000,000. 
124.Section 14704 of title 40, United States Code, shall be applied to amounts made available by this joint resolution by substituting the date specified in section 106(3) of this joint resolution for October 1, 2012. 
125.Notwithstanding section 101, amounts are provided for The Judiciary—Courts of Appeals, District Courts, and Other Judicial Services—Salaries and Expenses at a rate of operations of $4,820,181,000: 
Provided, That notwithstanding section 302 of Division C, of Public Law 112–74 as continued by Public Law 113–6, not to exceed $25,000,000 shall be available for transfer between accounts to maintain minimum operating levels. 
126.Notwithstanding section 101, amounts are provided for The Judiciary—Courts of Appeals, District Courts, and Other Judicial Services—Defender Services at a rate for operations of $1,012,000,000. 
127.Notwithstanding any other provision of this joint resolution, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 2786 (113th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2014 Budget Request Act of 2013 (D.C. Act 20–127), as modified as of the date of the enactment of this joint resolution. 
128.Section 302 of the Universal Service Anti-deficiency Temporary Suspension Act is amended by striking December 31, 2013, each place it appears and inserting January 15, 2014. 
129.Notwithstanding section 101, amounts are provided for the Privacy and Civil Liberties Oversight Board at a rate for operations of $3,100,000. 
130.For the period covered by this joint resolution, section 550(b) of Public Law 109–295 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for “October 4, 2013”. 
131.The authority provided by section 532 of Public Law 109–295 shall continue in effect through the date specified in section 106(3) of this joint resolution. 
132.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
133. 
(a)Any amounts made available pursuant to section 101 for Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses, Department of Homeland Security—U.S. Customs and Border Protection—Border Security Fencing, Infrastructure, and Technology, Department of Homeland Security—U.S. Customs and Border Protection—Air and Marine Operations, and Department of Homeland Security—U.S. Immigration and Customs Enforcement—Salaries and Expenses shall be obligated at a rate for operations as necessary to respectively— 
(1)sustain the staffing levels of U.S. Customs and Border Protection Officers, equivalent to the staffing levels achieved on September 30, 2013, and comply with the last proviso under the heading Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses in division D of Public Law 113–6; 
(2)sustain border security operations, including sustaining the operation of Tethered Aerostat Radar Systems; 
(3)sustain necessary Air and Marine operations; and 
(4)sustain the staffing levels of U.S. Immigration and Customs Enforcement agents, equivalent to the staffing levels achieved on September 30, 2013, and comply with the sixth proviso under the heading Department of Homeland Security—U.S. Immigration and Customs Enforcement—Salaries and Expenses in division D of Public Law 113–6. 
(b)The Secretary of Homeland Security shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section. 
134.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) shall be applied by substituting 11 years for 10 years. 
135.In addition to the amount otherwise provided by section 101 for Department of the Interior—Department-wide Programs—Wildland Fire Management, there is appropriated $36,000,000 for an additional amount for fiscal year 2014, to remain available until expended, for urgent wildland fire suppression activities: 
Provided, That of the funds provided, $15,000,000 is for burned area rehabilitation: 
Provided further, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of the Interior notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: 
Provided further, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression. 
136.In addition to the amount otherwise provided by section 101 for Department of Agriculture—Forest Service—Wildland Fire Management, there is appropriated $600,000,000 for an additional amount for fiscal year 2014, to remain available until expended, for urgent wildland fire suppression activities: 
Provided, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of Agriculture notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: 
Provided further, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression. 
137.The authority provided by section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) shall continue in effect through the date specified in section 106(3) of this joint resolution. 
138. 
(a)The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79), as amended, shall continue in effect through the date specified in section 106(3) of this joint resolution. 
(b)For the period covered by this joint resolution, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. 
139.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in section 403(b)) shall continue through the date specified in section 106(3) of this joint resolution in the manner authorized for fiscal year 2013, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. 
140.Notwithstanding section 101, the matter under the heading Department of Labor—Mine Safety and Health Administration—Salaries and Expenses in division F of Public Law 112–74 shall be applied to funds appropriated by this joint resolution by substituting is authorized to collect and retain up to $2,499,000 for may retain up to $1,499,000. 
141.The first proviso under the heading Department of Health and Human Services—Administration for Children and Families—Low Income Home Energy Assistance in division F of Public Law 112–74 shall be applied to amounts made available by this joint resolution by substituting 2014 for 2012. 
142.Amounts provided by section 101 for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be obligated up to a rate for operations necessary to maintain program operations at the level provided in fiscal year 2013, as necessary to accommodate increased demand. 
143.During the period covered by this joint resolution, amounts provided under section 101 for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund may be obligated at a rate necessary to assure timely execution of planned advanced research and development contracts pursuant to section 319L of the Public Health Service Act, to remain available until expended, for expenses necessary to support advanced research and development pursuant to section 319L of the Public Health Service Act (42 U.S.C. 247d–7e) and other administrative expenses of the Biomedical Advanced Research and Development Authority. 
144.Subsection (b) of section 163 of Public Law 111–242, as amended, is further amended by striking 2013–2014 and inserting 2015–2016. 
145.Notwithstanding any other provision of this joint resolution, there is appropriated for payment to Bonnie Englebardt Lautenberg, widow of Frank R. Lautenberg, late a Senator from New Jersey, $174,000. 
146.Notwithstanding any other provision of law, no adjustment shall be made under section 610(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members of Congress) during fiscal year 2014. 
147.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,455,490,000. 
148.The authority provided by the penultimate proviso under the heading Department of Housing and Urban Development—Rental Assistance Demonstration in division C of Public Law 112–55 shall continue in effect through the date specified in section 106(3) of this joint resolution. 
149.Notwithstanding section 101, amounts are provided for Department of Transportation—Federal Aviation Administration—Operations, at a rate for operations of $9,248,418,000. 
150.Section 601(e)(1)(B) of division B of Public Law 110–432 shall be applied by substituting the date specified in section 106(3) for 4 years after such date. 
151.Notwithstanding section 101, amounts are provided for Maritime Administration—Maritime Security Program, at a rate for operations of $186,000,000. 
152.Section 44302 of title 49, United States Code, is amended in paragraph (f) by deleting September 30, 2013, and may extend through December 31, 2013 and inserting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 in lieu thereof. 
153.Section 44303 of title 49, United States Code, is amended in paragraph (b) by deleting December 31, 2013 and inserting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 in lieu thereof. 
154.Section 44310 of title 49, United States Code, is amended by deleting December 31, 2013 and inserting the date specified in section 106(3) of the Continuing Appropriations Act, 2014 in lieu thereof. 
155.Notwithstanding any other provision of law, the Secretary of Transportation may obligate not more than $450,000,000 of the amounts made available to carry out section 125 of title 23, United States Code, under chapter 9 of title X of division A of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2; 127 Stat. 34) under the heading Emergency Relief Program under the heading Federal-Aid Highways under the heading Federal Highway Administration for emergency relief projects in the State of Colorado arising from damage caused by flooding events in that State in calendar year 2013: 
Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
156.Notwithstanding any other provision of this division, any reference in this division to this joint resolution shall be deemed a reference to this Act. 
157.Fourteen days after the Department of Homeland Security submits a report or expenditure plan required under this division to the Committees on Appropriations of the Senate and House of Representatives, the Secretary shall submit a copy of that report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. 
BOther MattersVerification of household income and other qualifications for the provision of ACA premium and cost-sharing subsidies 
1001. 
(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall ensure that American Health Benefit Exchanges verify that individuals applying for premium tax credits under section 36B of the Internal Revenue Code of 1986 and reductions in cost-sharing under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) are eligible for such credits and cost sharing reductions consistent with the requirements of section 1411 of such Act (42 U.S.C. 18081), and, prior to making such credits and reductions available, the Secretary shall certify to the Congress that the Exchanges verify such eligibility consistent with the requirements of such Act. 
(b)Report by SecretaryNot later than January 1, 2014, the Secretary shall submit a report to the Congress that details the procedures employed by American Health Benefit Exchanges to verify eligibility for credits and cost-sharing reductions described in subsection (a). 
(c)Report by Inspector GeneralNot later than July 1, 2014, the Inspector General of the Department of Health and Human Services shall submit to the Congress a report regarding the effectiveness of the procedures and safeguards provided under the Patient Protection and Affordable Care Act for preventing the submission of inaccurate or fraudulent information by applicants for enrollment in a qualified health plan offered through an American Health Benefit Exchange.Default prevention 
1002. 
(a)Short titleThis section may be cited as the Default Prevention Act of 2013. 
(b)CertificationNot later than 3 days after the date of enactment of this Act, the President may submit to Congress a written certification that absent a suspension of the limit under section 3101(b) of title 31, United States Code, the Secretary of the Treasury would be unable to issue debt to meet existing commitments. 
(c)Suspension 
(1)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date on which the President submits to Congress a certification under subsection (b) and ending on February 7, 2014. 
(2)Special rule relating to obligations issued during suspension periodEffective February 8, 2014, the limitation in section 3101(b) of title 31, United States Code, as increased by section 3101A of such title and section 2 of the No Budget, No Pay Act of 2013 (31 U.S.C. 3101 note), is increased to the extent that— 
(A)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on February 8, 2014, exceeds 
(B)the face amount of such obligations outstanding on the date of enactment of this Act.An obligation shall not be taken into account under subparagraph (A) unless the issuance of such obligation was necessary to fund a commitment incurred by the Federal Government that required payment before February 8, 2014. 
(d)DisapprovalIf there is enacted into law within 22 calendar days after Congress receives a written certification by the President under subsection (b) a joint resolution disapproving the President’s exercise of authority to suspend the debt ceiling under subsection (e), effective on the date of enactment of the joint resolution, subsection (c) is amended to read as follows: 
 
(c)Suspension 
(1)In generalSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date on which the President submits to Congress a certification under subsection (b) and ending on the date of enactment of the joint resolution pursuant to section 1002(e) of the Continuing Appropriations Act, 2014. 
(2)Special rule relating to obligations issued during suspension periodEffective on the day after the date of enactment of the joint resolution pursuant to section 1002(e) of the Continuing Appropriations Act, 2014, the limitation in section 3101(b) of title 31, United States Code, as increased by section 3101A of such title and section 2 of the No Budget, No Pay Act of 2013 (31 U.S.C. 3101 note), is increased to the extent that— 
(A)the face amount of obligations issued under chapter 31 of such title and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on the day after the date of enactment of the joint resolution pursuant to section 1002(e) of the Continuing Appropriations Act, 2014, exceeds 
(B)the face amount of such obligations outstanding on the date of enactment of this Act.An obligation shall not be taken into account under subparagraph (A) unless the issuance of such obligation was necessary to fund a commitment incurred by the Federal Government that required payment before the day after the date of enactment of the joint resolution pursuant to section 1002(e) of the Continuing Appropriations Act, 2014.. 
(e)Disapproval process 
(1)Contents of joint resolutionFor the purpose of this subsection, the term joint resolution means only a joint resolution— 
(A)disapproving the President’s exercise of authority to suspend the debt limit that is introduced within 14 calendar days after the date on which the President submits to Congress the certification under subsection (b); 
(B)which does not have a preamble; 
(C)the title of which is only as follows: Joint resolution relating to the disapproval of the President's exercise of authority to suspend the debt limit, as submitted under section 1002(b) of the Continuing Appropriations Act, 2014 on _____ (with the blank containing the date of such submission); and 
(D)the matter after the resolving clause of which is only as follows: That Congress disapproves of the President's exercise of authority to suspend the debt limit, as exercised pursuant to the certification under section 1002(b) of the Continuing Appropriations Act, 2014.. 
(2)Expedited consideration in House of Representatives 
(A)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House of Representatives without amendment not later than 5 calendar days after the date of introduction of a joint resolution described in paragraph (1). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar. 
(B)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House of Representatives or has been discharged from its consideration, it shall be in order, not later than the sixth day after introduction of a joint resolution under paragraph (1), to move to proceed to consider the joint resolution in the House of Representatives. All points of order against the motion are waived. Such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on a joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(C)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order. 
(3)Expedited procedure in Senate 
(A)ReconveningUpon receipt of a certification under subsection (b), if the Senate would otherwise be adjourned, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this subsection, the Senate shall convene not later than the thirteenth calendar day after receipt of such certification. 
(B)Placement on calendarUpon introduction in the Senate, the joint resolution shall be immediately placed on the calendar. 
(C)Floor consideration 
(i)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the day after the date on which Congress receives a certification under subsection (b) and ending on the 6th day after the date of introduction of a joint resolution under paragraph (1) (even if a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of. 
(ii)ConsiderationConsideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(iii)Vote on passageIf the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. 
(iv)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate. 
(4)Amendment not in orderA joint resolution of disapproval considered pursuant to this subsection shall not be subject to amendment in either the House of Representatives or the Senate. 
(5)Coordination with action by other House 
(A)In generalIf, before passing the joint resolution, one House receives from the other a joint resolution— 
(i)the joint resolution of the other House shall not be referred to a committee; and 
(ii)the procedure in the receiving House shall be the same as if no joint resolution had been received from the other House, except that the vote on passage shall be on the joint resolution of the other House. 
(B)Treatment of joint resolution of other HouseIf the Senate fails to introduce or consider a joint resolution under this subsection, the joint resolution of the House of Representatives shall be entitled to expedited floor procedures under this subsection. 
(C)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable. 
(D)Consideration after passage 
(i)In generalIf Congress passes a joint resolution, the period beginning on the date the President is presented with the joint resolution and ending on the date the President signs, allows to become law without his signature, or vetoes and returns the joint resolution (but excluding days when either House is not in session) shall be disregarded in computing the calendar day period described in subsection (d). 
(ii)Debate on a veto messageDebate on a veto message in the Senate under this subsection shall be 1 hour equally divided between the majority and minority leaders or their designees. 
(6)Rules of House of Representatives and SenateThis subsection is enacted by Congress— 
(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
This Act may be cited as the Continuing Appropriations Act, 2014. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
